

117 S1577 IS: Summer Meals Alternative Relief and Transportation Act of 2021
U.S. Senate
2021-05-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 1577IN THE SENATE OF THE UNITED STATESMay 12, 2021Mr. Cornyn (for himself and Mr. Booker) introduced the following bill; which was read twice and referred to the Committee on Agriculture, Nutrition, and ForestryA BILLTo amend the Richard B. Russell National School Lunch Act to ensure equity for America’s children by providing access to summer meals.1.Short titleThis Act may be cited as the Summer Meals Alternative Relief and Transportation Act of 2021 or the SMART Act of 2021.2.Access to nutritious summer meals for childrenSection 13(a) of the Richard B. Russell National School Lunch Act (42 U.S.C. 1761(a)) is amended by adding at the end the following:(13)Alternative program for meal delivery(A)Additional service options(i)In generalNot later than March, 1, 2022, the Secretary shall establish under the program additional service options for eligible States, in accordance with subparagraph (B), that—(I)allow for the delivery of meals directly to the residence of an eligible child; and(II)do not require that an eligible child arrive to, or be served a meal at, a specified location other than the residence of the child.(ii)AdministrationIn carrying out clause (i), the Secretary shall borrow from previously successful demonstration projects that have delivered nutritious meals, by mail or other mechanism, to the residences of children during the summer period.(B)Eligible StatesThe Secretary shall permit the additional service options established under subparagraph (A)(i) to be carried out by a State participating in the program if the State has 1 or more areas, as determined by the Secretary, in which eligible children are unable—(i)to access meals under the program at congregate feeding sites; and(ii)to fully utilize electronic benefit transfer funds provided to a household for the purpose of increasing household access to food for children during the summer months, including because of the distance and transportation options available to a retailer authorized to accept and redeem benefits under the supplemental nutrition assistance program established under the Food and Nutrition Act of 2008 (7 U.S.C. 2011 et seq.).(C)Nutritious mealsThe Secretary shall ensure that meals delivered through the additional service options established under subparagraph (A)(i) meet the criteria for nutritious meals under the program, except that the Secretary shall not impose restrictions that would otherwise prevent the delivery of nutritious meals to children under those additional service options. (D)Technical assistance and support(i)Definition of eligible entityIn this subparagraph, the term eligible entity means a nonprofit organization or institution of higher education—(I)that has experience in delivering nutritious summer meals to residential homes using mainstream shipping carriers, in coordination with service institutions; and(II)that experience of which is demonstrated in a public report of a research institution with experience in domestic feeding programs.(ii)Grants and cooperative agreementsThe Secretary shall provide grants to, or enter into cooperative agreements with, eligible entities to provide technical assistance, support, and evaluation to State agencies and service institutions, in not more than 5 States, carrying out the additional service options established under subparagraph (A)(i). (iii)SubgrantsAn eligible entity that receives a grant or enters into a cooperative agreement under clause (ii) may award a subgrant to another eligible entity in the State to assist in carrying out the grant or cooperative agreement.(iv)DurationA grant or cooperative agreement under clause (ii) shall be for the period beginning on the date on which the grant is awarded or the cooperative agreement is entered into, as applicable, and ending on the last day of the third fiscal year that begins after the date of enactment of the Summer Meals Alternative Relief and Transportation Act of 2021.(E)ReportNot later than 1 year after the termination of the last grant or cooperative agreement entered into under subparagraph (D)(ii), the Secretary shall submit to the Committee on Agriculture, Nutrition, and Forestry of the Senate and the Committee on Agriculture of the House of Representatives a report that—(i)describes—(I)the use of the alternative delivery options established under subparagraph (A)(i); and(II)the impact of those options on participation in the program;(ii)describes the impact of the technical assistance, support, and evaluation provided under subparagraph (D) on participation in the program; and(iii)is supported by data from a research institution or institution of higher education.(F)Authorization of appropriationsThere is authorized to be appropriated to the Secretary $10,000,000 to carry out this paragraph..